MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO

=-Z-S-E-2-s-n-S-Ee Unité — Travail — Progrès

DIRECTION GENERALE DE L'ECONOMIE annee

FORESTIERE

DIRECTION DEPARTEMENTALE DE L'ÉCONOMIE
FORESTIERE DE LA SANGHA

SE

RVICE DES FORETS

N°06 meroceronersse |}

AUTORISATION DE COUPE ANNUELLE 2018
ACCORDEE A

LA SOCIETE INDUSTRIELLE ET FORESTIERE DU CONGO (SIFCO)

UFA TALA-TALA

Le Directeur Départemental de l'Economie Forestière de la Sangha,

+ Vu la constitution ;
+ Vu la loi n° 16-2000 du 20 novembre 2000, portant code forestier ;

° Vu

la loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de

la loi n° 16-2000 du 20 novembre 2000, portant code forestier ;

° Vu

° Vu
ÿ des

le décret n° 2002-437 du 31 décembre 2002, fixant les conditions de

gestion et d'utilisation des forêts ;

arrêté n° 8233/MEFE/CAB du 05 octobre 2006 portant création, définition
unités forestières d'aménagement dans la zone II Sangha du secteur

forestier nord et précisant les modalités de leur gestion et de leur

expl

e Vu
expl

° Vu

oitation ;

‘arrêté n° 2694/MEFE/CAB du 24 mars 2006, fixant les volumes moyens
loitables des arbres des essences de bois d'œuvre ;

arrêté n° 19570 du 10 novembre 2014 déterminant les catégories de bois

produits au Congo ;

e Vu

‘arrêté n° 19571 du 10 novembre 2014 déterminant les zones fiscales de

production de bois pour l'application des valeurs Free On Truck, FOT ;

e Vu

arrêté n° 22717/MEFDD/MEFPPI du 19 décembre 2014, fixant les valeurs

FOB , pour là détermination des valeurs Free On Truck ,FOT ,pour le calcul de
la taxe d'abattage des bois en grumes et de la taxe à l'exportation des bois :

e Vu
a l'ex

l'arrêté n° 22718 du 31 décembre 2014, fixant le taux de la taxe à
portation des bois en grumes issus des forets naturelles ;

a

° Vu l'arrêté n° 22719 du 31 décembre 2014, fixant le taux de la taxe
d'abattage des bois en grumes issus des forets naturelles ;

° Vu l'arrêté n° 23444/MEFDD/MEFPPI du 31 décembre 2014, fixant les valeurs
FOT pour le calcul de la taxe d'abattage et la taxe à l'exportation des bois ;

e Vu l'arrêté n° 6378 du 31 décembre 2002; fixant le taux de la taxe
d'abattage des bois des forets naturelles ;

+ Vu l'arrêté n° 6380 du 31 décembre 2002 ; fixant la taxe de déboisement
des forêts naturelles ;

° Vu l'arrêté n° 6382 du 31 décembre 2002 ; fixant les modalités de calcul de
la taxe de superficie ;

+ Vu l'arrêté n° 6383 du 31 décembre 2002 ; fixant le taux de la taxe à
l'exportation des produits forestiers bruts ou transformés des forêts naturelles
ou de plantation ;

+ Vu l'arrêté n°5741/MEFE/CAB du 19 septembre 2005, portant approbation de
la convention d'aménagement et transformation, conclue entre le
Gouvernement Congolais-et la Société Industrielle et Forestière du Congo
(SIFCO) pour la mise en valeur de l'unité d'aménagement(UFA) de Tala-
Tala ; ’

° Vu la note de service n° 000263/MEF/CAB/DGEF du 11février 2009, autorisant
jusqu'à nouvel ordre, dérogation aux dispositions de l'article 94 de la loi n° 16-
2000 du 20 novembre 2000, portant code forestier, le paiement provisoire de
la taxe d'abattage sur la production réalisée mensuellement à la base des
états de production ;

+ Vu la demande d'approbation de la coupe annuelle 2018, formulée par la
Société Industrielle et Forestière du Congo (SIFCO) en date du 28 Septembre
2017,

*_ Vu le rapport de mission de vérification de la coupe annuelle 2018, produit par
les services techniques de la Direction Départementale de l'Economie
Forestière de la Sangha en date du 08 décembre 2017.

AUTORISE

Article premier: La Société Industrielle et Forestière du Congo (SIFCO), à
entreprendre les travaux d'exploitation forestière dans l'assiette annuelle de coupe
2018 située dans la première unité forestière de production (UFP1) de l'unité
forestière d'aménagement de TALA-TALA pour une superficie totale de 13.865
hectares et une superficie utile de 11.322 hectares portant sur 7.517 pieds de bois
divers pour un volume fûts total et prévisionnel de 99.956 m° correspondant à une
taxe d'abattage prévisionnelle de quatre cent quarante un millions cent soixante huit
mille trois cent (441.168.300) francs CFA et se présente en deux lots :

- UFPI dénommée ZOULABOUTH d'une superficie totale de 8.153 hectares pour
une superficie utile de 5.610 hectares portant sur 4.657 pieds de bois divers, pour
un volume fûts prévisionnel de 54.034 m° correspondant à une taxe forestière
prévisionnelle de deux cent trente millions trois cent cinquante quatre mille deux
cent soixante dix (230.354.270) Francs CFA.

- UFP1' dénommée EGABÀ d'une superficie totale de 5.712 hectares portant sur
2.860 pieds de bois divers, pour un volume fûts prévisionnel de 45.967 m°
correspondant à une taxe d'abattage prévisionnelle de deux cent dix millions huit
cent quatorze mille trente (210.814.030) Francs CFA.

Premier lot UFP 1 ZOULABOUTH

CARACTERISTIQUES DE L'AAC 2018

|'Essences | Nombre | Volume | Volume fûts | Taxe au Taxe
de moyen/pied (m°) | m° | d'abattage
| Pieds | (m°) (FCFA), prévisionnelle:
Li (F CFA)
| Acajou 04 15 i 60 1288 : 77280
Azobé 245 10.5 2573 :__ 1630 4.193.990
Bahia 12 10 120 | 600 72.000
: Bilinga 53 _… 13 689 ! 600 413.400
.” | Bossé | 49 12 588 2706 1.591128
| Dibétou 42 | 12 | 504 600 302.400
| Ebène J 9 | 10 i 90 19932 | 1.793.880
Iroko 103 13 39 3006 117.234
Kosipo 207 15.5 3209 1288 4.133.192
| Limbali 45 10 750 3006 2.254.500
Mabondé 78. : 10 | 780 1879 1.465.620
Padouk | 81 13 1053 10932 11.511.396
Sapelli | 1246 __18 22428 3846 86.258.088
Sipo 103 21 2163 5814 12.575.682
Tali 1292 9.5 12274 |__ 3597 | 44,149,578
Tiama 28 | 13 | 364 1643 | 598.052
Wengué 1100 55 | 6050 | 9697 | 58.666.850
Yatandza 30 | 10 | 300 | 600 | 180.000
Total 4657 | - 54034 ë | _230.354.270

Article 2: l'assiette annuelle de coupe 2018 sur laquelle porte la présente
autorisation du Premier lot UFP 1 ZOULABOUTH est définie ainsi qu'il suit :

Du point d'origine O (X=55 19 44; Y= 17 19 67) au point A(X= 55 19 43; Y=
170997) ; du A’ au point B(X 55 19 43 Y 164997); du point B' au point C'(X=56
76 39 ; Y= 16 49 97) ; du point C’ au point D'(X=56 28 36 ;Y=17 09 97); du point
D'au point A’ et le polygone se ferme.
Deuxième lot UFP 1’ EGABA
CARACTERISTIQUES DE L'AAC 2018

Essences Nombre de Volume Volume fûts | Taxe au m°| Taxe d'abattag
Pieds moyen/pied (m5) | (FCFA) prévisionnelle
(m°) : (FCFA) |
ACajou 186 5 2790 1288 3.593.520 |
Afromosia 199 9 1791 | 11781 21.099.771
Aniégré 18 9 162 12624 2.045.088
Ayous 950 19.5 18525 3319 61.484.475
Bilinga 10 à | 130 600 | 78.000 |
| Bossé clair 28 2 336 2706 | 909.216 |
Bubinga L 74 | 10 740 |___23472 | 17.369.280
_ Dibétou 10 2 | 120 600 | 72.000
Iroko 342 ü 4446 3006 13.364.676 |
a ! Kosipo 30 15.5 465 l 1288 598.920
| Padouk 290 | 3 3770  : 10932 41.213.640
o Sapelli 634 | 8 11412 3846 43.890.552
| Sipo | 28 | * Al 588 j 5814 3.418.632
| Tali 29 Î 9,5 276 3597 992.772
; Tiama 32 i 15 416 1643 683.488
| Total 2860 , 45.967 210.814.030

Article 3: l'assiette annuelle de coupe 2018 sur laquelle porte la présente
autorisation du Premier lot UFP 1’ EGABA est définie ainsi qu'il suit :

Du point d'origine A(X=15 326 742 ; Y =1 872 648) au point B (X =15 380 340 ;
Y = 1 872 829) ; du B au point C (X = 15 380 346 ; Ÿ =1 881 905) ; du point C

au point D(X =15 425 702 ; Y =1 881 904) ; du point D au point E(X =15 425 875;

Y = 1 851 053) ; du point E au point F (X =15 410 194 ; Y =1 828 408) ; du point F

_ au point G (X=15358255; Y= 1828377); du point G au point

H(X =15 322 031 ; Y = 1 833 646) ; Du point H au point d'origine À et le polygone

[@i) se ferme.

Article 4 : la taxe d'abattage est calculée sur le volume fût réalisé à base de l'état
mensuel de production.

Article 5: la Société Congolaise Industrielle et Forestière du Congo (SIFCO) doit
fournir mensuellement à la Direction Départementale de l'Economie Forestière de [a
Sangha, un état de production au plus tard le 15 du mois suivant celui pour lequel
l'état est produit conformément à l'article 90 du décret 2002-437 du 31 décembre
2002 fixant les conditions de gestion et d'utilisation des forêts.

Article 6 : 85% de la production de bois en grumes seront transformés à la scierie de
TALA-TALA et 15% destinés à l'exportation.

Article 7: le bois issu de l'éclairage route récupéré sur l'emprise des routes outre
celui autorisé dans l'assiette annuelle de coupe, est destiné à la transformation

locale. kK
PUREIEE

Article 8 : La Direction Départementale de l'Economie Forestière de la Sangha est
tenue de veiller à l'application stricte des présentes dispositions, en s'assurant
notamment que l'exploitation s'effectue selon les normes réglementaires en vigueur.

Article 9 : la présente autorisation de coupe annuelle 2018, qui prend effet à
compter du 1* janvier 2018, ést valable jusqu'au 31 décembre 2018.

Fait à Ouesso, le 13 décembre 2017

AMPLIATIONS Le Directeur Départemental de

MEF/CAB. l'Economie Forestière de la Sangha
DGEF...
IGSEF..
PREFECTURE/S.......
BEF/ TALA-TALA......
SOCIETE SIFCO.
ARCHIVES

Pa Bale RES Ro

3/12

